NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                   AUG 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: LOREN MILLER; SARAH                         No. 16-55032
MILLER,
                                                   D.C. No. 2:14-cv-01681-DOC
                   Debtors,

------------------------------                     MEMORANDUM*

LOREN MILLER,

                   Appellant,

  v.

JEREMY W. FAITH, Trustee,

                   Appellee.

                       Appeal from the United States District Court
                          for the Central District of California
                        David O. Carter, District Judge, Presiding

                                 Submitted August 9, 2017**

Before:        SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

       Chapter 7 debtor Loren Miller appeals pro se from the district court’s order


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s orders denying his motions to convert his petition

and to transfer venue. We have jurisdiction under 28 U.S.C. § 158(d). We review

the bankruptcy court’s decision independently, without giving deference to the

district court. Rosson v. Fitzgerald (In re Rosson), 545 F.3d 764, 770 (9th Cir.

2008). We affirm.

      The district court did not abuse its discretion by denying Miller’s motion to

convert his Chapter 7 bankruptcy proceedings to Chapter 11 bankruptcy

proceedings because the record supports the bankruptcy court’s finding that Miller

had acted in bad faith. See 11 U.S.C. § 105(a) (granting courts power to take any

action or make any determination necessary to prevent an abuse of process);

Marrama v. Citizens Bank of Mass., 549 U.S. 365, 373-76 (2015) (the right to

convert bankruptcy proceedings is impliedly limited by the bankruptcy court’s

power to take any action necessary to prevent bad-faith conduct or abuse of the

bankruptcy process); see also In re Rosson, 545 F.3d at 771 (9th Cir. 2008)

(reviewing for an abuse of discretion a bankruptcy court’s decision to convert a

bankruptcy case, and for clear error its factual findings).

      The district court did not abuse its discretion by denying Miller’s motion to

transfer his bankruptcy proceedings because Miller has not demonstrated that such

                                           2                                  16-55032
relief is in the interest of justice or for the convenience of the parties. See Fed. R.

Bankr. P. 1014 (bankruptcy court may transfer the case to any other district if the

court determines that the transfer is in the interest of justice or for the convenience

of the parties); see also Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d

834, 842 (9th Cir. 1986) (standard of review).

      Miller’s motions to file a late reply brief (Docket Entry Nos. 18, 19) are

denied as moot.

      Miller’s request to take judicial notice of the underlying proceedings, set

forth in his opening brief, is denied as unnecessary.

      AFFIRMED.




                                           3                                     16-55032